Exhibit 10.1

Summary of Non-Employee Director Compensation

The following is a summary of the compensation of non-employee directors of the
Board of Directors (the “Board”) of NetScout Systems, Inc. (the “Company”):

Non-employee directors receive an annual retainer of $15,000 for their service
on the Board of Directors and receive an annual retainer for service on
committees of the Board of Directors, on which they serve, of $8,000 for service
on the Audit Committee, $6,000 for service on the Compensation Committee, $4,000
for service on the Nominating and Corporate Governance Committee and $2,000 for
service on the Finance Committee. In addition, the chairman of the Audit
Committee receives an annual payment of $10,000, each chairman of the
Compensation Committee and the Nominating and Corporate Governance Committee
receives an annual payment of $6,000, and the chairman of the Finance Committee
receives an annual payment of $2,000. The person serving as Lead Director of the
Board of Directors receives an annual payment of $6,000. Each non-employee
director receives $1,500 for each regular meeting of the Board of Directors
attended and are reimbursed for their reasonable out-of-pocket expenses incurred
in attending meetings of the Board or of any committee thereof. Finally, each
non-employee director receives $1,500 for each in person meeting of the Finance
Committee attended and $750 for each telephonic meeting attended. In the event
that any other committees are created during the year, the Board shall determine
the compensation payable with respect to service in such committees, if any.

Immediately after each Annual Meeting of Stockholders, each director receives an
award of restricted stock units (“RSUs”) equal in value to $30,000 (based on the
then fair market value of the Company’s common stock). The annual RSUs vest on
the date of the next Annual Meeting of Stockholders and are paid out in shares
of Company common stock shortly after vesting, provided that during such year,
such director attends at least 75% of the meetings, collectively, of the Board
and any committee of the Board of which such director is a member. In the event
that the foregoing attendance requirements are not met, the RSUs will not vest
until the third anniversary of the date of grant. In addition, upon payout of
the shares of Company common stock underlying the RSUs, the Company will pay
each non-employee director $20,000 in cash to defray all or a portion of the
director’s tax liability with respect to such shares.

Each new non-employee director is granted an award of RSUs upon their election
or appointment to the Board. The value of the initial award of RSUs is equal to
a maximum of $30,000, subject to pro rata reduction based on the number of
months remaining between the date of such director’s election and the next
Annual Meeting of Stockholders. Such initial award of RSUs vest on the date of
the next Annual Meeting of Stockholders and are paid out in shares of Company
common stock shortly after vesting, provided that during the period between the
date of grant and the date of such Annual Meeting of Stockholders, such director
attends at least 75% of the meetings, collectively, of the Board and any
committee of the Board of which such director is a member. In the event that the
foregoing attendance requirements are not met, the initial RSUs will not vest
until the third anniversary of the date of grant. In addition, upon the payout
of the shares of Company common stock underlying the initial RSUs, the
non-employee director will also receive up to a maximum of $20,000 in cash to
defray all or a portion of the director’s tax liability with respect to such
shares, subject to pro rata reduction based on the number of months remaining
between the date of such director’s election or appointment and the next Annual
Meeting of Stockholders.

No director who is an employee of the Corporation will receive separate
compensation for services rendered as a director.

 